Electronically Filed
                                                           Supreme Court
                                                           SCWC-11-0000774
                                                           31-DEC-2012
                                                           11:20 AM


                           SCWC-11-0000774

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                   vs.

           SYLVA RIVERA, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-11-0000774; CR. NO. 10-1-1327)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Defendant-Appellant’s application for writ
 of certiorari filed on November 19, 2012, is hereby accepted.
           IT IS FURTHER ORDERED, that no oral argument will be
 held in this case.   Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED:   Honolulu, Hawai#i, December 31, 2012.

 Jeffrey A. Hawk                         /s/ Mark E. Recktenwald
 for petitioner
                                         /s/ Paula A. Nakayama

                                         /s/ Simeon R. Acoba, Jr.

                                         /s/ Sabrina S. McKenna

                                         /s/ Richard W. Pollack